42 F.3d 1386
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.PRUDENTIAL CAROLINAS REALTY, Plaintiff,v.111 TRADD, INCORPORATED, Defendant Appellant,v.RESOLUTION TRUST CORPORATION, as Conservator for CooperRiver Federal Savings & Loan Association,Defendant Appellee,andCAMBRIDGE DEVELOPMENT CORPORATION, Defendant.
No. 94-1470.
United States Court of Appeals, Fourth Circuit.
Argued Oct. 31, 1994.Decided Nov. 29, 1994.

Appeal from the United States District Court for the District of South Carolina, at Charleston.  David C. Norton, District Judge.  (CA-93-412-2-18)
Bruce Edward Miller, Barnwell, Whaley, Patterson & Helms, Charleston, SC, for appellant.
John J. Dodds, III, Richter, Wooddy, Cisa & Doddds Mt. Pleasant, SC, for appellee.
James E. Reeves, Barnwell, Whaley, Patterson & Helms, Charleston, SC, for appellant.
D.S.C.
AFFIRMED.
Before RUSSELL and HALL, Circuit Judges, and WILLIAMS, Senior United States District Judge for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
111 Tradd, Inc., appeals an order of the district court granting summary judgment for the Resolution Trust Corporation (RTC) on the RTC's cross-claim in an interpleader action filed by Prudential Carolinas Realty, the holder of a $50,000 earnest money deposit from an unconsummated contract for the sale of real estate.  We have considered the briefs and arguments of the parties, and we affirm the judgment of the district court for the reasons stated by that court in its memorandum opinion.  Prudential Carolinas Realty v. Cambridge Development Corporation, et al., No. 2:93-0412-18 (D.S.C., March 1, 1994).

AFFIRMED